Citation Nr: 1113712	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-35 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a higher rating for synostosis of the fourth and fifth metatarsal of the right foot.

3.  Entitlement to a temporary total rating for treatment for convalescence.  

4.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In July 2007, a hearing was held at the local RO before a Decision Review Officer.  In November 2010, a videoconference hearing was held before the undersigned Veterans Law Judge.  Transcripts from these hearings are of record.  Following the November 2010 Board hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  This evidence will thus be considered by the Board in the adjudication of this appeal.

Although a claim for service connection for an acquired psychiatric disorder, to include bipolar disorder and depression, was denied in May 2004, the Veteran's current claim has not been characterized by the Board as an attempt to reopen a previously denied claim.  The United States Court of Appeals for the Federal Circuit has held that claims that were based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b) (West 2002).  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  The Veteran is seeking service connection for a disability that is a distinctly different diagnosis than the ones at issue in his prior claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Because the Veteran is currently diagnosed as having PTSD, the Board construes the current appeal as a new claim, rather than an application to reopen the previous claim of service connection.

Further, the Board notes that the record reflects diagnoses for various psychiatric disabilities.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, while the Veteran specified that he was seeking service connection for PTSD, the claim has been broadened to include other mental disabilities and is recharacterized accordingly.

The Veteran's psychiatric disability claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, tinnitus is related to noise exposure during military service.  

2.  In November 2010, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claims of entitlement to a higher rating for synostosis of the fourth and fifth metatarsal of the right foot to a temporary total rating for treatment for convalescence be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 

2.  The criteria for the withdrawal of the Substantive Appeal with respect to a higher rating for synostosis of the fourth and fifth metatarsal of the right foot have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

3.  The criteria for the withdrawal of the Substantive Appeal with respect to a temporary total rating for treatment for convalescence have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for tinnitus is being granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

To establish service connection for tinnitus, the Veteran need not show that his or tinnitus was present during service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records are silent for any complaints or findings of tinnitus.  The Veteran's DD Form 214 reflects that his military occupational specialties (MOS) were heavy anti-armor crewman and infantryman.

A VA outpatient treatment record dated in December 1999 shows the Veteran complained of occasional ringing in his ears.  At a VA audio consult in July 2000, the Veteran reported excessive noise exposure in service and occasional bilateral tinnitus thereafter.

At an October 2006 VA audiological examination, the Veteran reported noise exposure from firearms and missiles during service.  He denied any occupational noise exposure with work in carpentry, roofing, and plumbing.  He also denied any recreational noise exposure.  He stated that the tinnitus began in 1980, although he was unsure of the specific date or circumstances of onset.  He noted that it had become constant within the past 5 years.  The examiner provided a diagnosis of constant bilateral tinnitus and opined that she was unable to resolve the issue of whether the tinnitus was due to military noise exposure without resort to speculation.  The examiner explained that a pre-existing hearing loss was present on the enlistment examination and hearing thresholds did not show any decrease at separation.

At the Veteran's November 2010 hearing, he testified that he has had ringing in his ears since 1978.  He testified that he had exposure to loud weapons during training with live fire, including an M16 machine gun, an M60, and the M203 which is a light armored vehicle weapon.  He also reported noise exposure from the tow missile and a wire-guided missile that had "an extremely loud back blast."  The Veteran stated that he was issued foam earplugs, but they kept falling out of his ears and sometimes he did not have time to put them in.

The Board observes that the Veteran's in-service duties and MOS likely exposed him to in-service noise exposure and he has reported the onset of ringing in his ears in service and reports a continuity of symptoms since.  He is competent to testify as to ringing in his ears in service.  Layno, 6 Vet. App. at 470.  He is also competent to report a continuity of symptomatology since service and the Board finds his report regarding the onset and chronicity of his tinnitus credible.  Such continuity can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr, 21 Vet. App. 303 (2007); Caluza, 7 Vet. App. 498 (1995).  In view of the above, including the Veteran's documented MOS and conceded in-service noise exposure, his current complaint of tinnitus and credible testimony that it began during service and has occurred on a chronic and recurrent basis since service, and the October 2006 VA audiology consult finding of constant bilateral tinnitus, the Board finds that tinnitus is as least as likely as not due to noise exposure during active service.  Resolving reasonable doubt in his favor, the Board finds that the evidence supports service connection for tinnitus.  38 U.S.C.A. § 5107(b).  As such, service connection is warranted.

Withdrawn Claims

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the hearing before the undersigned in November 2010, the Veteran expressed his intent to withdraw the issues of entitlement to a higher rating for synostosis of the fourth and fifth metatarsal of the right foot and entitlement to a temporary total rating for treatment for convalescence.  Thus, there are no allegations of error of fact or law for appellate consideration on those claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in those matters.

ORDER

Service connection for tinnitus is granted.  

The claim of entitlement to a higher rating for synostosis of the fourth and fifth metatarsal of the right foot is dismissed.

The claim of entitlement a temporary total rating for treatment for convalescence is dismissed.  


REMAND

The Veteran seeks service connection for a psychiatric disability, to include PTSD.

As noted, the Veteran's military occupational specialties included heavy anti-armor crewman and infantryman.  He served with the 2nd Brigade, 25th Infantry Division, Company A, 1st Battalion.  These records reflect that the Veteran's only foreign service was in Hawaii, at Schofield Barracks.  The Veteran, however, reports that although he was stationed in Hawaii, one of the requirements of being in the infantry division was that his unit had to participate in a 30-day annual training exercise held in South Korea.  

The Veteran reports that two stressful events occurred during the annual training exercises.  First, he states that sometime between March and April 1978, he and others in his unit had to retrieve their cold weather gear which had been placed at an unknown location on a mountain.  He reports that during this exercise, a blizzard struck, and several soldiers suffered frostbite.  He states that many of the men were crying and they all thought they would freeze to death.  After they returned to the barracks, many of the men continued to cry and scream "as they thawed out."  

With regard to the second stressor, the Veteran reports that he was ordered by his lieutenant to drive to a high point in the mountain at approximately 2:00 and 3:00 in the morning, although night travel was prohibited.  He states that either South Korean or North Korean soldiers approached their vehicle with bright lights, yelling in the Korean language, and subjected him and the lieutenant to an "interrogation" for about 45 minutes.  During this "interrogation" the soldiers repeatedly poked the Veteran in the side of his head with the muzzle of their weapons.  The Veteran reports that he was very much in fear for his life.  He further states that he has had psychiatric problems ever since service.  He has indicated that this event occurred either between March 1979 and April 1979, or between September 1979 and December 1979.

In May 2010, the RO issued a formal finding that indicated there was insufficient information to send to the U.S. Army and Joint Services Records Research Center (JSSRC) because service records only reflected service in Hawaii.  

Internet research suggests that the 25th Infantry Division trained throughout the Pacific Theater to improve its combat capabilities, with troop deployment for participation in exercises such as Team Spirit-an annual exercise where more than 5,000 divisional troops and 1700 pieces of equipment were airlifted to South Korea.  http://www.25idl.army.mil/history.html.  Additional research reflects that Team Spirit was a joint military training exercise of United States Forces Korea and the Military of South Korea held between 1976 and 1993.  http://en.wikipedia.org/wiki/Team_Spirit.  

Based on this information, the Board finds that it is likely that the Veteran, a member of the 25th Infantry Division, participated in these annual training exercises in Korea.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  Therefore, the Board finds that his reported stressors should be further developed.  At the very least, the RO/AMC should attempt to verify that his unit participated in the annual training exercises in Korea using all appropriate resources including attempts to obtain unit or organizational histories, unit records, lessons learned (OR-LLs), morning reports, daily journal, and/or operational reports.

Effective July 13, 2010, if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In reviewing the file, the Board observes that the Veteran has been diagnosed with PTSD based on his reported stressors and his specific report that he felt powerless and helpless in both situations.  However, the diagnoses of PTSD were provided by a nurse practitioner and social worker, as opposed to a psychologist or a psychiatrist.  The Board also observes that the record contains several diagnoses aside from PTSD, including obsessive compulsive disorder, bipolar disorder, and depression.  He reports that he did not have any mental disorders prior to service, but that since service he has had chronic difficulty with psychiatric disorders.  The Veteran's brother-in-law and mother have submitted competent lay statements corroborating this account.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)

Under the law, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but that is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology, such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  The Board finds a VA psychiatric examination is necessary to obtain a medical opinion on whether the Veteran has a current psychiatric disability, to include PTSD, which is etiologically related to his military service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter asking that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to this claim that are not already of record.  Also, associate with the claims folder all pertinent, outstanding records, including records of his VA care dated since May 2010.

2.  The RO should send the Veteran a letter asking that he provide any additional information, including dates, locations, names of other persons involved, etc. relating to his claimed in-service PTSD stressors.  He should be asked to narrow down the timeframe of his second stressor to a 60-day period between September 1979 and December 1979.

3.  Contact the appropriate records management agency and request that efforts be undertaken to corroborate whether the 2nd Brigade, 25th Infantry Division, Company A, 1st Battalion participated in the annual joint military training exercise of United States Forces Korea and the Military of South Korea, between March and April 1978 and March and April 1979.  

If appropriate, this development should include research of unit or organizational histories, unit records, lessons learned (OR-LLs), morning reports, daily journal, or operational reports for the specific periods identified by the Veteran for which his stressors are alleged to have occurred.

4.  Contact the appropriate records management agency and request that efforts be undertaken to locate any additional records of the Veteran's temporary duty stations, travel orders and/or TDY orders.  All records obtained must be associated with the claims file. 

All attempts to procure any identified records must be documented in the claims file and if any records cannot be obtained a notation to that effect should be made in the file.  The Veteran must be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

5.  After the aforementioned development is complete, the Veteran should afforded a VA psychiatric examination to determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be conducted, and the examiner should rule in or exclude a diagnosis of PTSD. 

The report of examination should note all psychiatric disabilities found to be present, and the examiner should comment as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset during the Veteran's military service.  If the examiner diagnoses the Veteran as having PTSD, the examiner should indicate the stressor(s) underlying that diagnosis.

In doing so, the examiner must acknowledge and discuss the Veteran's competent and credible testimony regarding the continuity of his psychiatric symptoms since service, as well as the competent lay statements submitted on his behalf in January 2011.  The rationale for all findings and conclusions should be set forth in a legible report.

In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the examiner is unable to offer an opinion, it is essential that he provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

6.  Thereafter, the RO should readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


